                             Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 1 of 14



                       1   Robert D. Becker (CA Bar No. 160,648)
                           rbecker@manatt.com
                       2   Christopher L. Wanger (CA Bar No. 164,751)
                       3   cwanger@manatt.com
                           Hilary A. Soloff (CA Bar No. 314,727)
                       4   hsoloff@manatt.com
                           MANATT, PHELPS & PHILLIPS, LLP
                       5   One Embarcadero Center, 30th Floor
                           San Francisco, CA 94111
                       6   Telephone: (415) 291-7400
                       7   Facsimile: (415) 291-7474
                           Charles A. Kertell (CA Bar No. 181,214)
                       8   ckertell@manatt.com
                       9   MANATT, PHELPS & PHILLIPS, LLP
                           695 Town Center Drive, 14th Floor
                 10        Costa Mesa, CA 92626
                           Telephone: (714) 371-2500
                 11        Facsimile: (714) 371-2550
                 12        Attorneys for Defendant,
                           CAPELLA PHOTONICS, INC.
                 13
                 14                                          UNITED STATES DISTRICT COURT

                 15                                      NORTHERN DISTRICT OF CALIFORNIA

                 16                                              SAN FRANCISCO DIVISION

                 17        CISCO SYSTEMS, INC.,                            Case No. 3:20-cv-01858-EMC
                 18                                 Plaintiff,             DEFENDANT’S NOTICE OF MOTION
                                                                           AND MOTION TO DISMISS PLAINTIFF’S
                 19                  v.                                    COMPLAINT OR, IN THE ALTERNATIVE,
                                                                           FOR A MORE DEFINITE STATEMENT
                 20        CAPELLA PHOTONICS, INC.,
                                                                           Hearing Date:   June 18, 2020
                 21                                 Defendant.             Time:           1:30 p.m.
                                                                           Courtroom:      5 (17th Floor)
                 22
                                                                           Hon. Edward M. Chen
                 23
                 24
                 25
                 26
                 27
                 28
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC                                          Defendant’s Motion to Dismiss or, in the
  ATTO RNEY S AT LAW                                                                          Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                             Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 2 of 14



                       1                                NOTICE OF MOTION AND MOTION
                       2            TO PLAINTIFF CISCO SYSTEMS, INC. AND ITS ATTORNEYS OF RECORD:
                       3            PLEASE TAKE NOTICE that on June 18, 2020 at 1:30 p.m., or as soon thereafter as this
                       4   matter may be heard in the above-identified Court, located at 450 Golden Gate Avenue, 17th
                       5   Floor, San Francisco, California 94102, defendant Capella Photonics, Inc. (“Capella”) will and
                       6   hereby does move this Court for an Order, pursuant to Federal Rule of Civil Procedure 12(b)(6),
                       7   dismissing all counts/claims asserted by plaintiff Cisco Systems, Inc. (“Cisco”) in its March 16,
                       8   2020 Complaint for Declaratory Relief. Capella seeks dismissal of these counts/claims given
                       9   Cisco’s failure under Federal Rule of Civil Procedure 8 and the pleading requirements set forth by
                 10        the U.S. Supreme Court in Twombly/Iqbal: (1) to specifically identify the conduct at issue for
                 11        which Cisco seeks clearance, including the specific products/versions at issue up to 2014 (and if
                 12        applicable after 2014) and the date and country of their manufacture and sale; (2) to identify the
                 13        specific patent claims at issue for each such specific product/version; and (3) to provide the
                 14        necessary factual support for each of their extremely broad allegations of non-infringement. In
                 15        the alternative, Capella will and hereby does move this Court for an Order, pursuant to Federal
                 16        Rule of Civil Procedure 12(e), for a more definite statement of Cisco’s alleged counts/claims – as
                 17        Cisco’s Complaint is currently so vague and ambiguous that Capella cannot prepare a meaningful
                 18        response. Capella’s motion is based on this Notice of Motion, the accompanying Memorandum
                 19        of Points and Authorities, the pleadings and other documents on file in this action, and such other
                 20        evidence and argument as may be presented at the hearing on this motion.
                 21
                 22        Dated: May 11, 2020                        MANATT, PHELPS & PHILLIPS, LLP

                 23
                                                                      By: /s/ Robert D. Becker
                 24                                                       Robert D. Becker
                 25                                                        Attorneys for Defendant
                                                                           CAPELLA PHOTONICS, INC.
                 26
                 27
                 28
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC                                             Defendant’s Motion to Dismiss or, in the
  ATTO RNEY S AT LAW                                                                             Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                           Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 3 of 14



                     1                                                     TABLE OF CONTENTS
                     2                                                                                                                                           Page
                     3   I.       Issues To Be Decided .......................................................................................................... 1
                         II.      Introduction ......................................................................................................................... 1
                     4
                         III      Statement of Facts ............................................................................................................... 2
                     5            A.      Cisco’s Count I: Capella’s U.S. Patent No. RE47,905 .......................................... 2
                     6                    1.       Paragraphs 4 & 8-11.................................................................................... 2
                                          2.       Paragraph 22................................................................................................ 3
                     7
                                          3.       Paragraph 36................................................................................................ 3
                     8            B.      Cisco’s Count II: Capella’s U.S. Patent No. RE47,906 ......................................... 4
                     9                    1.       Paragraphs 5 & 8-11.................................................................................... 4
                                          2.       Paragraph 33................................................................................................ 4
                10
                                          3.       Paragraph 40................................................................................................ 5
                11       IV.      Governing Legal Standard .................................................................................................. 5
                12       V.       Argument ............................................................................................................................ 6
                                  A.      Cisco’s Complaint Should Be Dismissed For Failure To Specifically
                13                        Identify The Conduct For Which It Seeks Clearance ............................................. 6
                14                B.      Cisco’s Complaint Should Be Dismissed For Failure To Identify The
                                          Specific Patent Claims At Issue For Each Specific Product ................................... 7
                15                C.      Cisco’s Complaint Should Be Dismissed For Failure To Provide The
                                          Required Factual Bases For Its Conclusory Allegations Of Non-
                16                        Infringement ............................................................................................................ 7
                17                        1.       Literal Infringement .................................................................................... 7
                                          2.       Indirect Infringement/Infringement Under Doctrine Of Equivalents ......... 8
                18
                                  D.      Cisco Cannot Rely On Prior Proceedings Or Subsequent Disclosures ................... 9
                19                E.      Capella Alternatively Requests Cisco Provide A More Definite Statement ........... 9
                20       VI.      Conclusion ........................................................................................................................ 10

                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP        `Case No. 3:20-cv-01858-EMC                                                                          Defendant’s Motion to Dismiss or, in the
  ATTO RNEY S AT LAW                                                                          i                              Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                           Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 4 of 14


                                                                       TABLE OF AUTHORITIES
                     1
                                                                                                                                                              Page
                     2
                     3   Ashcroft v. Iqbal,
                            556 U.S. 662 (2009) ........................................................................................................... 1, 5-9
                     4
                         Aster Graphics, Inc. v. Static Control Components, Inc.,
                     5      2018 WL 2425973 (C.D. Cal. 2018 February 12, 2018) .......................................................... 8
                     6   Bell Atlantic Corp. v. Twombly,
                             550 U.S. 544 (2007) ........................................................................................................... 1, 5-9
                     7   Comcast Cable Communications, LLC v. OpenTV, Inc.,
                     8     319 F.R.D. 269 (N.D. Cal. 2017) .............................................................................................. 8
                         Core Optical Technologies, LLC v. Fujitsu Network Communications, Inc., 2016 WL
                     9      7496742 (C.D. Cal., July 8, 2016) ............................................................................................ 7
                10       Infineon Technologies AG v. Volterra Semiconductor Corp.,
                             2013 WL 12174301 (N.D. Cal. February 7, 2013) ................................................................... 6
                11
                         Juno Therapeutics, Inc. v. Kite Pharma,
                12          2018 WL 1470594 (C.D. Cal. March 8, 2018) ......................................................................... 9
                13       PageMelding, Inc. v. ESPN, Inc.,
                            2012 WL 3877686 (N.D. Cal. September 6, 2012) .................................................................. 8
                14       Summers Manufacturing Co. v. Tri-County AG, LLC,
                15          300 F. Supp.3d 1025 (S.D. Iowa 2017).................................................................................. 8-9
                         Taurus IP, LLC v. Ford Motor Co.,
                16          539 F. Supp.2d 1122 (S.D. Iowa 2017)................................................................................... 10
                17       Winstron Corp. v. Phillip M. Adams & Associates, LLC,
                            2011 WL 1654466 (N.D. Cal. April 28, 2011) ......................................................................... 6
                18
                         Xilinx, Inc. v. Invention Investment Fund I LP,
                19           2011 WL 3206686 (N.D. Cal. July 27, 2011) ........................................................................... 6
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP        `Case No. 3:20-cv-01858-EMC                                                                      Defendant’s Motion to Dismiss or, in the
  ATTO RNEY S AT LAW                                                                        ii                           Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                                Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 5 of 14



                       1                            MEMORANDUM OF POINTS AND AUTHORITIES
                       2   I.       Issues To Be Decided
                       3            1.        Does a Complaint seeking a declaration of patent non-infringement state a claim
                       4   under Federal Rule of Civil Procedure 12(b)(6) if it: (1) fails to specify the products/versions that
                       5   allegedly do not infringe; (2) fails to identify the patent claims at issue for each product/version;
                       6   and (3) fails to provide the factual bases for its conclusory allegations of non-infringement?
                       7            2.        Should a plaintiff seeking a declaration of patent non-infringement be required to
                       8   provide a more definite statement pursuant to Federal Rule of Civil Procedure 12(e) when its
                       9   Complaint is so vague, ambiguous, and devoid of factual support as to prevent the defendant from
                 10        providing a meaningful response?
                 11        II.      Introduction
                 12                 Cisco’s Complaint against Capella seeks an extraordinarily broad declaration that Cisco
                 13        “has not infringed and does not infringe, directly or indirectly, literally or under the doctrine of
                 14        equivalents, or in any other manner, any claim” of Capella’s U.S. Patent No. RE47,905 (“the ‘905
                 15        Patent”) or Capella’s U.S. Patent No. RE47,906 (“the ‘906 Patent”). The Complaint should be
                 16        dismissed in its entirety given Cisco’s failure to adequately plead either of its two counts/claims
                 17        in accordance with the requirements of Twombly/Iqbal. See Fed.R.Civ.P. 8 & 12(b)(6). The law
                 18        is clear that, in an action such as this for declaratory judgment concerning claims for patent non-
                 19        infringement, the Complaint must specify the products or conduct alleged not to infringe, the
                 20        specific patent claims at issue, and the factual bases for the allegations of non-infringement.
                 21        Cisco’s Complaint fails to meet these requirements.
                 22                 First, Cisco fails to specifically identify the conduct for which Cisco seeks clearance,
                 23        including any specific product configurations or versions at issue up to 2014 (and if applicable
                 24        after 2014) and the date and country of their manufacture and sale. Second, Cisco fails to identify
                 25        the specific patent claims at issue for each such product/version. Third, Cisco fails to provide any
                 26        factual support for its allegations of non-infringement. Conclusory assertions like Cisco’s of no
                 27        literal infringement (that merely quote claim language and summarily declare those limitations
                 28        are not met by one or more unidentified product configurations, without providing any factual
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC                                               Defendant’s Motion to Dismiss or, in the
  ATTO RNEY S AT LAW
                                                                              1                    Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                             Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 6 of 14



                       1   explanation as to how/why those limitations are purportedly absent from each product) have been
                       2   repeatedly rejected by the courts, including a recent opinion from this judicial district. Indeed,
                       3   Cisco’s “boilerplate” pleading is particularly deficient here given the complete absence of any
                       4   factual allegations concerning the structure and/or operation of its own products. And, Cisco
                       5   makes no attempt to plead the elements of no indirect infringement and/or infringement under the
                       6   doctrine of equivalents (let alone provide the requisite factual support). Finally, although
                       7   dismissal for failure to state a claim is warranted, Capella alternatively requests that Cisco be
                       8   ordered to provide a more definite statement to the extent the Court concludes dismissal of any
                       9   count/claim is inappropriate. See Fed.R.Civ.P. 12(e).
                 10        III.     Statement of Facts
                 11                 A.        Cisco’s Count I: Capella’s U.S. Patent No. RE47,905
                 12                 In Count I of its Complaint, Cisco seeks a declaration that it “has not infringed and does
                 13        not infringe, directly or indirectly, literally or under the doctrine of equivalents, or in any other
                 14        manner, any claim of the ‘905 Patent.” (Dkt. 1, ¶36 & Prayer A). However, as referenced above,
                 15        Cisco does not specifically identify the conduct allegedly at issue, including the specific product
                 16        configuration/patent claim combinations for which it seeks clearance. Cisco also fails to provide
                 17        any factual support for its broad assertion of non-infringement. In fact, only a small handful of
                 18        paragraphs are relevant to the request for declaratory judgment and the present motion.
                 19                           1.        Paragraphs 4 & 8-11
                 20                 Cisco begins by alleging that Capella filed a previous lawsuit against Cisco (on February
                 21        12, 2014) for infringement of U.S. Patent No. RE42,368 by “Cisco’s ONS 15454 MSTP, NCS
                 22        2000, and ONS 15200 products” (defined by Cisco in its present Complaint as the “Allegedly
                 23        Infringing Cisco Products”). (Dkt. 1, ¶¶4 & 8-11). However, Cisco omits any facts or other
                 24        information concerning which version or versions of these or any other “products” and the
                 25        specific configurations for which it seeks clearance (as they existed in 2014, as they exist now,
                 26        and/or as they existed at any other time). Cisco also fails to provide any facts or information
                 27        concerning the structure/operation or date and country of manufacture/sale of the products in
                 28        question. Indeed, Cisco is even evasive as to which specific “Allegedly Infringing Cisco
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC
  ATTO RNEY S AT LAW
                                                                              2                     Defendant’s Motion to Dismiss or, in the
                                                                                                   Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                             Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 7 of 14



                       1   Products” are still being manufactured and/or sold and, if so, whether they have been or are being
                       2   manufactured and/or sold in the United States. (Dkt. 1, ¶11). These deficiencies are critical
                       3   because Cisco sells and has sold myriad configurations and versions of its products in the United
                       4   States and around the world, and by its Complaint apparently now seeks a blanket clearance from
                       5   this Court.
                       6                      2.        Paragraph 22
                       7            Cisco next broadly alleges, in Paragraph 22 of its Complaint, that it does not infringe any
                       8   claim of Capella’s ‘905 Patent – without limiting its assertion to any specific conduct or product
                       9   configurations and without identifying the specific patent claims at issue. (Dkt. 1, ¶22). Cisco
                 10        then attempts to support its conclusory allegation by merely quoting language from unidentified
                 11        claims of the ‘905 Patent and summarily declaring that one or more of the “Allegedly Infringing
                 12        Products” do not meet that language. Specifically, Paragraph 22 of Cisco’s Complaint states:
                 13                 Cisco does not infringe any claim of the ’905 Patent for at least the reason that any
                 14                 alleged “beam-deflecting elements” in the Allegedly Infringing Cisco Products are
                                    not “individually and continuously controllable in two dimensions” or “control[ed]
                 15                 dynamically and continuously…in two dimensions” as required by the claims of
                                    the ’905 Patent. In addition, Cisco does not infringe any claim of the ’905 Patent
                 16                 for at least the reason that Allegedly Infringing Cisco Products do not have “fiber
                 17                 collimator…port[s].” In addition, Cisco does not infringe any claim of the ’905
                                    Patent for certain Allegedly Infringing Cisco Products, because those products do
                 18                 not contain any element that can be reasonably alleged to constitute a “beam-
                                    deflecting element” as required by the claims of the ’905 Patent.
                 19        Id.
                 20                           3.        Paragraph 36

                 21                 Lastly, in Paragraph 36 of its Complaint, Cisco confirms that its allegations and requested

                 22        relief are not limited to literal infringement, but instead extend to indirect infringement (e.g.,

                 23        contributory infringement; inducement) and direct infringement under the doctrine of equivalents.

                 24        Cisco seeks an extraordinarily broad declaration of non-infringement encompassing all of these

                 25        legal theories: (1) without identifying any products or components as having substantial non-

                 26        infringing uses (let alone providing factual allegations concerning any such non-infringing uses);

                 27        (2) without setting forth any factual allegations that plausibly relate to inducement (e.g., lack of a

                 28        direct infringer; no knowledge of the patent); and (3) without identifying any purported non-
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC
  ATTO RNEY S AT LAW
                                                                             3                     Defendant’s Motion to Dismiss or, in the
                                                                                                  Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                             Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 8 of 14



                       1   equivalent structures (let alone providing factual allegations concerning the function and
                       2   operation of any such structures).
                       3            B.        Cisco’s Count II: Capella’s U.S. Patent No. RE47,906
                       4            In Count II of its Complaint, Cisco seeks a declaration that it “has not infringed and does
                       5   not infringe, directly or indirectly, literally or under the doctrine of equivalents, or in any other
                       6   manner, any claim of the ‘906 Patent.” (Dkt. 1, ¶40 & Prayer A). However, Cisco again fails to
                       7   identify the specific conduct at issue, including the specific product/patent claim combinations for
                       8   which it seeks clearance, and proffers only conclusory allegations that are completely devoid of
                       9   factual support. In fact, Cisco largely repeats the exact same allegations discussed above in
                 10        connection with the ‘905 Patent.
                 11                           1.        Paragraphs 5 & 8-11
                 12                 Cisco begins by alleging that Capella’s 2014 lawsuit further included claims for
                 13        infringement of U.S. Patent No. RE42,678 by the “Allegedly Infringing Cisco Products.” (Dkt. 1,
                 14        ¶¶5 & 8-11). However, Cisco again omits any facts or other information concerning which
                 15        version or versions of these or any other “products” and the specific configurations for which it
                 16        seeks clearance (as they existed in 2014, as the exist now, and/or as they existed at any other
                 17        time). Cisco also fails to provide any facts or information concerning their structure/operation or
                 18        date and country of manufacture/sale. Indeed, Cisco is even evasive as to which specific
                 19        “Allegedly Infringing Cisco Products” are still being manufactured and/or sold and, if so, whether
                 20        they have been or are being manufactured and/or sold in the United States. (Dkt. 1, ¶11).
                 21                           2.        Paragraph 33
                 22                 Cisco next broadly alleges, in Paragraph 33 of its Complaint, that it does not infringe any
                 23        claim of Capella’s ‘906 Patent – again without limiting its assertion to any specific conduct or
                 24        product configurations and without identifying the specific patent claims at issue. (Dkt. 1, ¶33).
                 25        Cisco then attempts to support its conclusory allegation by merely quoting language from
                 26        unidentified patent claims of the ‘906 Patent and summarily declaring that one or more of the
                 27        “Allegedly Infringing Products” do not meet that language (just as it did in Paragraph 22 in
                 28        connection with the ‘905 Patent). Specifically, Paragraph 33 of Cisco’s Complaint states:
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC
  ATTO RNEY S AT LAW
                                                                              4                     Defendant’s Motion to Dismiss or, in the
                                                                                                   Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                             Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 9 of 14



                       1            Cisco does not infringe any claim of the ’906 Patent for at least the reason that any
                                    alleged “micromirror” in the Allegedly Infringing Cisco Products is not “pivotal
                       2            about two axes and…individually and continuously controllable” or “individually
                       3            and continuously controllable,” or “dynamically and continuously control[led]…in
                                    two dimensions,” as required by the claims of the ’906 Patent. In addition, Cisco
                       4            does not infringe any claim of the ’906 Patent for at least the reason that Allegedly
                                    Infringing Cisco Products do not have “fiber collimator…port[s].” In addition,
                       5            Cisco does not infringe any claim of the ’906 Patent for certain of the Allegedly
                       6            Infringing Cisco Products, because those products do not contain any element that
                                    can be reasonably alleged to constitute a “micromirror” as required by the claims
                       7            of the ’906 Patent.

                       8   Id.
                       9                      3.        Paragraph 40

                 10                 Lastly, in Paragraph 40 of its Complaint, Cisco confirms that its allegations concerning

                 11        the ‘906 Patent (like those in Paragraph 36 concerning the ‘905 Patent) are not limited to literal

                 12        infringement, but further include indirect infringement (e.g., contributory infringement;

                 13        inducement) and direct infringement under the doctrine of equivalents. Cisco is also again

                 14        seeking an extraordinarily broad declaration encompassing all of these legal theories: (1) without

                 15        identifying any products or components as having substantial non-infringing uses (let alone

                 16        providing factual allegations concerning any such non-infringing uses); (2) without setting forth

                 17        any factual allegations that even plausibly relate to inducement (e.g., lack of a direct infringer; no

                 18        knowledge of the patent); and (3) without identifying any purported non-equivalent structures (let

                 19        alone providing factual allegations concerning the function and operation of any such structures).

                 20        IV.      Governing Legal Standard

                 21                 Since the abrogation of Form 18 to the Federal Rules of Civil Procedure on December 1,

                 22        2015, the applicable pleading standard under Federal Rule of Civil Procedure 8 is set forth in Bell

                 23        Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009).

                 24        Under that standard, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual

                 25        matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

                 26        678 (citing Twombly, 550 U.S. at 570)(emphasis added). Moreover, although a court deciding a

                 27        motion to dismiss must accept as true all factual allegations in the Complaint, it is not bound to

                 28        accept as true legal conclusions couched as factual allegations. Thus, “[t]hreadbare recitals of the
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC
  ATTO RNEY S AT LAW
                                                                             5                      Defendant’s Motion to Dismiss or, in the
                                                                                                   Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                            Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 10 of 14



                       1   elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.
                       2   (emphasis added); see also, Twombly, 550 U.S. at 555, 557 (Rule 8 requires more than “labels
                       3   and conclusions, and a formulaic recitation of the elements of a cause of action will not do;”
                       4   “naked assertion[s]” lacking “further factual enhancement” are insufficient).
                       5   V.       Argument
                       6            A.        Cisco’s Complaint Should Be Dismissed For Failure To Specifically Identify
                       7                      The Conduct For Which It Seeks Clearance
                       8            While Cisco’s Complaint mentions three “products” from a 2014 pleading from a prior
                       9   suit by Capella (i.e., “Cisco’s ONS 15454 MSTP, NCS 2000, and ONS 15200 products”)(now
                 10        defined by Cisco as the “Allegedly Infringing Cisco Products”), Cisco’s present counts/claims for
                 11        declaratory judgment are plainly not limited to those “products.” (Dkt. 1, ¶¶36 & 40)(Dkt. 1, p.
                 12        10)(“Cisco prays for…[a] declaration that Cisco has not infringed and does not infringe, in any
                 13        manner, any of the claims of the ‘905 Patent or the ‘906 Patent”). Counts I & II should therefore
                 14        be dismissed, at least to the extent they purport to include additional, unidentified “products.”
                 15        See, e.g., Xilinx, Inc. v. Invention Investment Fund I LP, 2011 WL 3206686 at *6-7 (N.D. Cal.
                 16        July 27, 2011)(“In an action for declaratory judgment concerning claims for patent non-
                 17        infringement, the pleading must specify the products or conduct alleged not to infringe;” opinion
                 18        issued even before abrogation of Form 18); Winstron Corp. v. Phillip M. Adams & Associates,
                 19        LLC, 2011 WL 1654466 at *12 (N.D. Cal. April 28, 2011); Infineon Technologies AG v. Volterra
                 20        Semiconductor Corp., 2013 WL 12174301 at *1 (N.D. Cal. February 7, 2013).
                 21                 Even with respect to the three “products” Cisco does mention, its Complaint is deficient
                 22        and should be dismissed, at least to the extent Cisco has failed to plead the specific conduct for
                 23        which it seeks clearance. This includes an identification of the specific configuration and
                 24        variant(s) of each “Allegedly Infringing Cisco Product[]” at issue up to 2014 (and if applicable
                 25        after 2014), along with an identification of the date(s) and county of manufacture and sale of each
                 26        such variant.
                 27                 Cisco’s Complaint is also deficient in that it never alleges that it manufactured, imported,
                 28        used, offered for sale, and/or sold any products in the United States. In fact, Cisco’s intentionally
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC
  ATTO RNEY S AT LAW
                                                                             6                     Defendant’s Motion to Dismiss or, in the
                                                                                                  Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                            Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 11 of 14



                       1   evasive language suggests that one or more of these “products” may no longer be manufactured,
                       2   imported, used, offered for sale, and/or sold by Cisco in the United States or perhaps anywhere in
                       3   the world. (Dkt. 1, ¶11)(“Cisco continues to make and sell certain of the Allegedly Infringing
                       4   Cisco Products”)(emphasis added).
                       5            B.        Cisco’s Complaint Should Be Dismissed For Failure To Identify The Specific
                       6                      Patent Claims At Issue For Each Specific Product
                       7            Counts I & II of Cisco’s Complaint should also be dismissed for failure to identify which
                       8   specific claims of the ‘905 and ‘906 Patents are at issue. While Cisco generically seeks clearance
                       9   for “all claims” of those patents (Dkt. 1, ¶¶36 & 40), it fails to identify the specific patent claims
                 10        actually at issue for each different Cisco product/version. See, e.g., Core Optical Technologies,
                 11        LLC v. Fujitsu Network Communications, Inc., 2016 WL 7496742 at *3 (C.D. Cal., July 8, 2016)
                 12        (dismissing counterclaim asserting non-infringement given ambiguity as to which products and/or
                 13        patent claims were at issue).
                 14                 C.        Cisco’s Complaint Should Be Dismissed For Failure To Provide The
                 15                           Required Factual Bases For Its Conclusory Allegations Of Non-Infringement
                 16                 In addition to Cisco’s failure to specifically identify the product configurations/patent
                 17        claim combinations at issue, Counts I & II of Cisco’s Complaint should be dismissed for failing
                 18        to support its extremely broad assertions of non-infringement with any factual support (as
                 19        required by Twombly/Iqbal). This is true, not only with respect to Cisco’s conclusory allegations
                 20        directed to literal infringement, but also for Cisco’s equally conclusory allegations concerning
                 21        indirect infringement and direct infringement under the doctrine of equivalents.
                 22                           1.        Literal Infringement
                 23                 Cisco alleges that it has not infringed Capella’s ‘905 and ‘906 Patents “directly or
                 24        indirectly, literally or under the doctrine of equivalents, or in any other manner...” (Dkt. 1, ¶¶36
                 25        & 40). However, Cisco fails to provide any factual support for the portion of this broad and
                 26        conclusory assertion concerning literal infringement – let alone factual support sufficient to
                 27        satisfy Twombly and Iqbal. Cisco’s two largely identical paragraphs (one for each patent) merely
                 28        identify three purported claim limitations (without identifying the specific patent claims) and
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC
  ATTO RNEY S AT LAW
                                                                               7                   Defendant’s Motion to Dismiss or, in the
                                                                                                  Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                               Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 12 of 14



                       1   summarily declare those limitations absent from one or more of the “Allegedly Infringing Cisco
                       2   Products.” (Dkt. 1, ¶¶22 & 33). Such evasive, “boilerplate” pleading has repeatedly been held
                       3   inadequate – as a Complaint for declaratory judgment of non-infringement must go beyond such
                       4   conclusory statements that a product fails to meet the elements of infringement and set forth
                       5   factual allegations showing how each accused product specifically does not meet the referenced
                       6   claim limitations.1 See, e.g., Comcast Cable Communications, LLC v. OpenTV, Inc., 319 F.R.D.
                       7   269, 272-75 (N.D. Cal. 2017)(dismissing declaratory judgment claims for non-infringement
                       8   premised on allegations that exhibited the same format as those in Paragraphs 22 and 33 of
                       9   Cisco’s Complaint; rejecting the proposition that mere identification of an accused product and
                 10        recitation of an asserted claim limitation, coupled with a conclusory assertion that the former does
                 11        not meet the latter, satisfies Twombly/Iqbal); Aster Graphics, Inc. v. Static Control Components,
                 12        Inc., 2018 WL 2425973 at *5-7 (C.D. Cal. 2018 February 12, 2018)(citing Comcast and
                 13        dismissing counterclaims for declaratory judgment of non-infringement that, while identifying the
                 14        products/patent claims at issue and the claim limitations allegedly not met by those products,
                 15        lacked factual allegations as to how or why the products did not meet those limitations or how the
                 16        claim elements should be construed). This is especially true were, as here, the Complaint avoids
                 17        describing the structure and operation of Cisco’s own products. See, e.g., Comcast, 319 F.R.D. at
                 18        274-75.
                 19                           2.        Indirect Infringement/Infringement Under Doctrine Of Equivalents
                 20                 Cisco also has failed to provide any factual support (let alone factual support sufficient to
                 21        satisfy Twombly and Iqbal) for its equally broad and even more conclusory assertions concerning
                 22        indirect infringement and direct infringement under the doctrine of equivalents. See, e.g.,
                 23        PageMelding, Inc. v. ESPN, Inc., 2012 WL 3877686 at * 3 (N.D. Cal. September 6, 2012)
                 24        (dismissing counterclaim for declaratory judgment of no indirect infringement for failing to
                 25        provide factual support); Summers Manufacturing Co. v. Tri-County AG, LLC, 300 F. Supp.3d
                 26
                           1
                 27          Cisco’s intentional evasiveness is also exemplified by its refusal to identify which of the
                           “Allegedly Infringing Cisco Products” supposedly lack the third purported limitation (with
                 28        respect to both the ‘905 and ‘906 Patents). (Dkt. 1, ¶¶22 & 33).
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC
  ATTO RNEY S AT LAW
                                                                              8                    Defendant’s Motion to Dismiss or, in the
                                                                                                  Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                            Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 13 of 14



                       1   1025, 1036-37 (S.D. Iowa 2017)(dismissing counterclaims providing only conclusory assertions,
                       2   including those seeking a declaration of no indirect infringement and no infringement under the
                       3   doctrine of equivalents); Juno Therapeutics, Inc. v. Kite Pharma, 2018 WL 1470594 at **4-5
                       4   (C.D. Cal. March 8, 2018)(dismissing counterclaim alleging the identified product “does not
                       5   directly or indirectly, literally or by equivalents, willfully or otherwise, infringe any claim” of the
                       6   patent as failing to provide the patent owner with any notice as to the basis of the claim). For
                       7   example, and as detailed above, Cisco’s Complaint fails to even recite the bare elements of these
                       8   theories, let alone provide the required factual support (e.g., the Complaint is absolutely devoid of
                       9   allegations concerning purported non-equivalent structures and/or products/components having
                 10        substantial non-infringing uses).
                 11                 D.        Cisco Cannot Rely On Prior Proceedings Or Subsequent Disclosures
                 12                 Capella is entitled to all factual allegations required of Cisco by Federal Rule of Civil
                 13        Procedure 8 at the very outset of this action (i.e., in the Complaint) – not only to allow Capella a
                 14        full and fair opportunity to prepare an accurate and meaningful response, but to avoid unfairly
                 15        prejudicing Capella’s ability to timely mount a defense. In particular, Cisco cannot rely on
                 16        Capella’s 2014 Complaint to satisfy its factual pleading burden, especially when it predated the
                 17        abrogation of Form 18. See also, e.g., Juno, 2018 WL 1470594 at *5 (incorporation of
                 18        allegations from another pleading found inadequate, even when pleading was from the same
                 19        action). Nor can Cisco’s Twombly/Iqbal obligations be excused given the possibility of future
                 20        discovery/disclosures. Id. at *4 (“The specter of potential future disclosure in the normal course
                 21        of discovery is insufficient to save an otherwise improperly pled []claim”).
                 22                 E.        Capella Alternatively Requests Cisco Provide A More Definite Statement
                 23                 As detailed above, Counts I & II of Cisco’s Complaint should be dismissed in their
                 24        entirety for failure to provide the factual allegations and specificity required by Federal Rule of
                 25        Civil Procedure 8 (as interpreted by Twombly/Iqbal). However, if and to the extent the Court
                 26        disagrees, Cisco should be required, in the alternative, to provide Capella with a more definite
                 27        statement pursuant to Federal Rule of Civil Procedure 12(e) because the current version of
                 28        Cisco’s Complaint is so vague and ambiguous (especially with respect to the identification of the
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC
  ATTO RNEY S AT LAW
                                                                             9                     Defendant’s Motion to Dismiss or, in the
                                                                                                  Alternative, for a More Definite Statement
   SAN FRA NCI SCO
                            Case 3:20-cv-01858-EMC Document 22 Filed 05/11/20 Page 14 of 14



                       1   specific products and patent claims at issue, the structure of those products, and Cisco’s bases for
                       2   alleging non-infringement of those products and patent claims) that Capella cannot prepare a
                       3   meaningful response. See, e.g., Taurus IP, LLC v. Ford Motor Co., 539 F. Supp.2d 1122, 1126-
                       4   27 (W.D. Wis. 2008)(granting motion for a more definite statement where the plaintiff failed to
                       5   identify the specific products and patent claims at issue).
                       6   VI.      Conclusion
                       7            For the reasons stated above, Capella’s motion should be GRANTED in its entirety, and
                       8   Cisco’s counts/claims for declaratory relief should be dismissed for failure to satisfy the pleading
                       9   standards of Federal Rule of Civil Procedure 8.
                 10
                 11        Dated: May 11, 2020                         MANATT, PHELPS & PHILLIPS, LLP
                 12
                                                                       By: /s/ Robert D. Becker
                 13                                                        Robert D. Becker
                 14                                                        Attorneys for Defendant
                                                                           CAPELLA PHOTONICS, INC.
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
M ANATT , P HELPS &
  P HILLIPS , LLP          Case No. 3:20-cv-01858-EMC
  ATTO RNEY S AT LAW
                                                                           10                      Defendant’s Motion to Dismiss or, in the
                                                                                                  Alternative, for a More Definite Statement
   SAN FRA NCI SCO
